DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Boehm on 2/18/22.
The application has been amended as follows: 
Claim 1.  	(Currently Amended) A hydrostatic seal configured to be disposed between relatively rotatable components, the seal comprising:  a seal housing; and a shoe having a first axially extending segment, a second axially extending segment, and a radially extending segment joining the first and second axially extending segments, the shoe cantilevered to the seal housing, wherein the first axially extending segment, the second axially extending segment, and the radially extending segment are formed as a single unitary structure and the first axially extending segment is radially fixed 
Claim 10. 	(Currently Amended) A seal assembly disposed in a gas turbine engine, the seal assembly comprising:
a first component;
a second component, the first component and the second component relatively rotatable components; and
a first hydrostatic seal disposed between the first component and the second component, the seal comprising:
	a seal housing; and
	a C-shaped shoe having a first axially extending segment, a second axially extending segment, and a radially extending segment joining the first and second axially extending segments, wherein the first axially extending segment, the second axially extending segment, and the radially extending segment are formed as a single unitary structure and the shoe is cantilevered to the seal housing and wherein the first axially extending segment is radially fixed to the seal housing.
Claim 20. 	(Currently Amended) A gas turbine engine comprising:
a compressor section;
a combustor section;
a turbine section; and
a seal assembly disposed in the gas turbine engine, the seal assembly comprising a stator, a rotor, and a first hydrostatic seal disposed between a stator and the rotor, the seal comprising:
	a seal housing; and
	a C-shaped shoe having a first axially extending segment, a second axially extending segment, and a radially extending segment joining the first and second axially extending segments, wherein the first axially extending segment, the second axially extending segment, and the radially extending segment are formed as a single unitary structure and the shoe is cantilevered to the seal housing and wherein and the first axially extending segment is radially fixed to the seal housing.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In view of the Applicants amendments and a review of the prior art by the Examiner; the prior art of record neither teaches nor suggests all of the claimed subject matter of claim 1 including where the seal assemblies C-shaped shoe’s first axially extending segment is radially fixed to the seal housing.  There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675